El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Los hechos del caso de autos nos permiten aclarar la siguiente interrogante: ¿quiénes deben emplazarse cuando se demanda una instrumentalidad del Estado Libre Asociado que no es una corporación pública? Veamos.
El Tribunal Superior, Sala de Ponce, dictó sentencia en rebeldía el 15 de agosto de 1975 contra la demandada recu-rrente Administración de Parques y Recreo Públicos (1) condenándola a satisfacer a la demandante recurrida Geno-veva Canchani la cantidad total de $3,555.00 en concepto de daños físicos y mentales experimentados al caerse alegada-mente en un hoyo oculto en un camino localizado en un par-que atlético.
En 24 de febrero de 1976, la Administración, por con-ducto del Secretario de Justicia formuló una moción solici-tando se dejara sin efecto dicha sentencia alegando nulidad por falta de jurisdicción sobre su persona, aduciendo en su apoyo, el incumplimiento por la parte actora de las disposi-*354dones de la Regia 4.4(f) y (g) de las de Procedimiento Civil vigentes, que regulan la forma y manera en que ha de dili-genciarse un emplazamiento, y rezan del siguiente modo:
“ (f) Al Estado Libre Asociado, de Puerto Rico, entregando copia del emplazamiento y de la demanda al Secretario de Justi-cia, o a una persona designada por éste, y cuya designación conste en la Secretaría del Tribunal.
(g) A un funcionario o a una instrumentalidad del Estado Libre Asociado de Puerto Rico, que no fuere una corporación, entregando copia del emplazamiento y de la demanda a dicho funcionario o al jefe ejecutivo de dicha instrumentalidad y al Secretario de Justicia o a una persona designada por éste y cuya designación conste en la Secretaría del Tribunal. Si la instrur mentalidad fuere una corporación, entregando las copias a tenor con lo dispuesto en la Regla 4..4(e).” (Énfasis suplido.)
El tribunal de instancia proveyó no ha lugar a dicha solicitud, amparando su pronunciamiento en la tesis expuesta en oposición por la parte demandante. Dictaminó lo si-guiente:
“Las disposiciones de ley aplicables a la Administración de Parques y Recreo Públicos expresamente disponen que ésta ten-drá personalidad jurídica, podrá demandar y ser demandada, denunciar y ser denunciada, querellar y defenderse ante todos los tribunales y organismos administrativos. 15 L.P.R.A. 2. No hay disposición alguna en dicha ley que requiera la intervención del Secretario de Justicia, ya sea para poner en vigor sus fun-ciones y facultades como para defenderle de reclamaciones.
Más aún, la propia ley le faculta para adquirir bienes y para otorgar y subscribir convenios, escrituras, contratos, etc. a nombre de la Administración y en representación del Estado Libre Asociado de Puerto Rico, sin intervención alguna del Se-cretario de Justicia.
Tampoco son de aplicación los requisitos de notificación de los casos de pleitos contra el Estado, precisamente por tener ésta personalidad jurídica propia. No puede aplicarse las disposicio-nes de la Regla 4.4(f) y (g) como si efectivamente se tratara de un pleito contra el Estado, sino las disposiciones de la Regla 4.4(e).
*355El emplazamiento en este caso fne debidamente diligenciado mediante notificación personal al Director de la Oficina de la Ad-ministración de Parques y Recreo Públicos en Ponce, P.R. el día 15 de julio de 1974, hecho que no ha sido negado por dicha agencia.
Este emplazamiento cumple con los requisitos de la Regla 4.4(e) y el Tribunal adquirió jurisdicción para celebrar la vista y dictar sentencia contra ésta.”
La Administración acudió en alzada y en 2 de septiembre de 1976, emitimos orden dirigida a la demandante recurrida solicitándole compareciera a mostrar causa por la cual no debería expedirse el auto y oportunamente revocarse la Re-solución antes aludida. Dentro del término concedido pre-sentó su Memorando, ante lo cual estimamos sometido para decisión el recurso.
La Ley Núm. 4 de 30 de junio de 1947, según enmendada (15 L.P.R.A. sec. 1 et seq.), creadora de la Administración de Parques y Recreo Públicos establece, entre sus facultades y deberes, que la “Administración que por la presente se crea tendrá personalidad jurídica, podrá demandar y ser deman-dada, denunciar y ser denunciada, querellar y defenderse ante todos los tribunales y organismos administrativos.” (Énfasis suplido.) También le fija la encomienda de ejercer el cuidado, jurisdicción, administración y control de todos los parques y cualesquiera otros sitios de recreo públicos per-tenecientes al Gobierno Estadual, y le faculta a hacer ges-tiones de compra y otorgar y suscribir convenios, escrituras, contratos y licencias y expropiar terrenos. Merece especial mención que tales poderes los ejerce a nombre y en represen-tación del Estado Libre Asociado de Puerto Rico.
En adición presenta las siguientes características:
a) Su Administrador es nombrado por el Gobernador de Puerto Rico con el consejo y consentimiento del Senado; su remoción está sujeta al Primer Ejecutivo y su compensación es fijada en el Presupuesto del Estado Libre Asociado de Puerto Rico.
*356b) Sus empleados son nombrados de acuerdo a la Ley de Personal.
c) Su presupuesto y gastos de funcionamiento son esta-blecidos mediante asignaciones anuales de la Asamblea Legis-lativa de Puerto Rico en el Presupuesto general;
d) Sus ingresos van a los fondos generales del Tesoro Estadual, aun cuando el Secretario de Hacienda tiene una cuenta especial abierta para ingresos restringidos provenien-tes de donaciones; y
e) Finalmente, la Administración viene obligada a ren-dir un informe anual al Gobernador sobre las actividades y gastos hechos en relación a los parques de vecindad.
La interacción de los factores enumerados nos lleva a concluir que la Ley Orgánica de la Administración, la creó como una agencia e instrumentalidad del Pueblo de Puerto Rico. Abona a ello, las enmiendas que experimentara en virtud de la Ley Núm. 11 de 5 de abril de 1952 adoptadas en orden al Plan de Reorganización de la Rama Ejecutiva, las cuales no le quitaron su carácter de instrumentalidad gubernamental. En lo pertinente, la reorganización se enmarcaba en la siguiente concepción:
“La dirección de los programas de recreo y parques es pre-dominantemente una tarea administrativa, de ejecución, para la cual es preferible una sola persona dedicada todo el tiempo a ese trabajo y con plena responsabilidad por su éxito. ... Se trata de que la naturaleza de los deberes y la conveniencia de simplifi-car la división de trabajo en la Rama Ejecutiva requieren para este caso un nuevo tipo de organización.” Mensaje del Goberna-dor acompañando el Plan de Reorganización Núm. 2 sometido a la Asamblea Legislativa el 17 de febrero de 1950. (Leyes de P.R. de 1950, pág. XIX, Apéndice.)
Los poderes antes enunciados son limitados, y no pode-mos convenir con el tribunal a quo de que los mismos hacen a la Administración una corporación o entidad con personali-dad jurídica independiente al Estado Libre Asociado de *357Puerto Rico. La ausencia de disposición legal expresa, aná-loga a las contenidas en las leyes referentes a la Autoridad de Fuentes Fluviales, Autoridad de Acueductos y Alcantari-llados y otras, corrobora lo expuesto. (2)
Resumiendo, la Administración no es una corporación pública como lo son las antes mencionadas; no tiene ingresos propios; no goza de autonomía fiscal para realizar préstamos, emisión de bonos, cuentas bancarias; no posee propiedades ya que solamente las administra; no tiene una Junta de Directores para su propio gobierno pues su Administrador es nombrado por el Gobernador; no tiene poder para aceptar donaciones ya que las acepta a' nombre del Gobierno Estatal; y los contratos y demás funciones las ejerce en representa-ción del Estado Libre Asociado. Todas estas limitaciones son contrarias al concepto de autonomía corporativa.
El hecho de que la Administración tenga “personalidad jurídica” no la convierte per se en corporación pública exenta de los requisitos de notificación que impone la ley a los que demandan instrumentalidades públicas. Esta personalidad jurídica es una restringida, cuyo alcance legal, a los fines de la controversia ante nos, es otorgarle poder para demandar o ser demandada quitándole la protección de inmunidad soberana que clásicamente goza el Estado. En consecuencia, no le son aplicables los trámites de notificación previa y demás requisitos restrictivos fijados en la Ley Núm. *358104 del 29 de junio de 1955, según enmendada, (32 L.P.R.A. sec. 3077 et seq.).
La Administración no es una corporación, compañía, sociedad, asociación o cualquiera otra persona jurídica al amparo del lenguaje de la Regla 4.4(e).(3) Esta regla abarca las entidades jurídicas y asociaciones que no constituyan gobierno, sus instrumentalidades no corporativas o agencias. Tampoco puede propiamente considerarse comprendida como Estado Libre Asociado según lo establece la Regla 4.4 (f) supra, ya que la concesión legislativa referente a su personalidad jurídica y poder de demandar y ser demandada a los fines de eliminar su inmunidad la sacan de tal ámbito. Por los atributos limitados que posee, su ubicación en las Reglas de Procedimiento Civil corresponde al concepto de instrumentalidad del Estado Libre Asociado, dentro del Poder Ejecutivo, sin que sea una corporación, a la cual le es de clara aplicación la 4.4(g) que taxativamente establece que el emplazamiento a una instrumentalidad del Estado Libre Asociado que no fuere una corporación, se diligencia entregando copia del mismo y de la demanda al jefe ejecutivo de la instrumentalidad concernida y al Secretario de Justicia. El aparente rigor técnico que de su faz esta decisión conlleva, se desvanece al contestarse en la afirmativa lo siguiente: al demandarse a la Administración de Parques y Recreo, ¿no se demanda, como cuestión de hecho, al Estado, pues la Administración no tiene recursos con qué pagar? No habiéndose cumplido con estos requisitos, no adquirió el tribunal de instancia jurisdicción sobre ella, y en su consecuencia erró al negarse a dejar sin efecto la sentencia en re-*359beldia. Claudio v. Casillas Mojica, 100 D.P.R. 761, 772-773 (1972).

En consonancia con lo expuesto, se expedirá el auto solici-tado, se dictará Sentencia revocando la Resolución del Tribunal Superior, Sala de Ponce de fecha 2U de junio de 1976 y se dejará sin efecto la sentencia en rebeldía.

El Juez Presidente Señor Trías Monge no intervino y el Juez Asociado Señor Díaz Cruz disiente con opinión en la cual concurre el Juez Asociado Señor Irizarry Yunqué.

 Figuraban originalmente como co-demandados el Municipio de Yauco y la Corporación de Renovación Urbana y Vivienda de Puerto Rico. El primero, mediante moción de desestimación al efecto, obtuvo decreto interlocutorio a su favor; y la segunda, fue relevada de toda responsa-bilidad al dictarse la sentencia que nos ocupa.


La ley sobre la Autoridad de Fuentes Fluviales, Núm. 83 del 2 de mayo de 1941, según enmendada (22 L.P.R.A. see. 193), en lo perti-nente dispone: “(b) La autoridad creada por la presente es y deberá ser una instrumentalidad gubernamental . . ., pero es una corporación con existencia y personalidad legales separadas y aparte de la del Gobierno y de la de los funcionarios que la controlan.”; y la Ley Núm. 40 de 1 de mayo de 1945, según enmendada, creando la Autoridad de Acueductos y Alcantarillados (22 L.P.R.A. sec. 142) reza: “Por la presente se crea un cuerpo corporativo y político . . ., que constituirá una corporación pú-blica e instrumentalidad gubernamental autónoma del Estado Libre Aso-ciado de Puerto Rico....”


Reza así:
“(e) A una corporación, compañía, sociedad, asociación o cualquiera otra persona jurídica, entregando copia del emplazamiento y de la de-manda a un funcionario, gerente administrativo o agente general, o a cualquier otro agente autorizado por nombramiento o designado por ley para recibir emplazamientos.”